DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response dated 08 June 2021 to the restriction requirement mailed 16 April 2021 has been received.  Applicant has elected Group I, claims 14 – 22 without traverse and cancelled non-elected claims 23 – 26.  An action on the merits of claims 14 – 22 follows below.
Specification
The use of the term SECURLIC®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
There is no antecedent basis in the specification for the term “thin film” recited in claim 19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 contains the trademark/trade name SECURLIC®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a substance configured to be detected by a sensor and, accordingly, the identification/description is indefinite and the claim has not been further examined on the merits as the substance from which SECURLIC® would be manufactured or made would be unknown.
Regarding claim 17, the phrase "or the like" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18, it is unclear what is meant by the recitation “the sensor is infrared”.  Is the sensor to be made of some kind of infrared material or is the sensor to be one that is able to detect wave lengths in the infrared spectrum?
The term "thin film" in claim 19 is a relative term which renders the claim indefinite.  The term "thin film" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "rigid" in claim 20 is a relative term which renders the claim indefinite.  The term "rigid" is not defined by the claim, the specification does not provide a 
Regarding claim 21, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 15, 16, and 22 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Krüger US 2015/0158665.
Regarding claim 14, Krüger discloses a capsule capable of containing a soluble and non-soluble product, such as coffee and its derivatives, tea and herbal teas and beverages (paragraph [0002]), which capsule comprises a body made of plastic material and a film that closes the body, and comprising, embedded in said plastic material of the body, a substance configured to be detected by a sensor (paragraph [0006] – [0009], [0012], and [0037]).
Regarding claim 18, first it is to be noted that the claims are directed to a capsule and not the sensor of a machine.  Nevertheless, Krüger discloses the capsule would 
Regarding claim 22, the limitation “wherein said body made of plastic material is provided by thermoforming from a sheet under pressure or by injection in adapted molds” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art (MPEP 2113).  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Krüger discloses the plastic material would be formed by injection molding, which is to say said injection would necessarily have to be into adapted molds (paragraph [0012]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krüger US 2015/0158665.
Regarding claim 19, Krüger discloses the film (cover 3) to be a plastic film (paragraph [0018] and claim 1).  Though the figures of Krüger are not to exact scale it is obvious in figures 1 and 3 that the film of Krüger is being disclosed as thin.  Further regarding claim 19, the applicant has provided no standard for ascertaining the requisite degree thinness required for the film.
Regarding claim 20, Krüger discloses there would be a lid (cover) closing the upper portion of the body and that said lid would be made by injection molding (paragraph [0012]), which is to say that the lid would have some degree of rigidity (the use of . . . polymer components . . . increase the stiffness of the plastic film) (paragraph [0032]).  Further regarding claim 20, the applicant has provided no standard for ascertaining the requisite degree rigidity required for the lid so and amount of rigidity would read on the limitation as claimed.
Regarding claim 21, Krüger discloses the material of the body would be biodegradable (paragraph [0006]) which would obviously include biodegradable plastic.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krüger US 2015/0158665 as further evidenced by Oxford English Dictionary.
Regarding claim 15, Krüger discloses the substance would be added to the plastic material (granulate) from which the capsule would be made prior to the plastic .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Krüger US 2015/0158665 in view of Spiegel et al. US 2013/0312619.
Regarding claim 16, Krüger discloses the substance would be added to the plastic material (granulate) from which the capsule would be made prior to the plastic material being formed into the sheet from which the body would be formed, which is to say said substance would be embedded in said plastic material of the body (‘665, paragraph [0017]).  Claim 16 differs from Krüger in the substance initially being in liquid form.  Spiegel discloses a capsule capable of containing a soluble and non-soluble product such as coffee and its derivatives, tea and herbal teas and beverages, which capsule comprises a body and a film that closes the body (‘619, paragraph [0059] – [0060]). Spiegel further discloses the capsule would further comprise a substance in the form of a liquid, i.e. an invisible ink configured to be detected by a sensor.  Spiegel is providing a substance in the form of a liquid and configured to be detected by a sensor in order to avoid interfering with other information what would already be on the capsule (paragraph [0024]) which is believed to be applicant’s reason for doing so as well.  To therefore modify the capsule body of Krüger and use a liquid substance that is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        16 June 2021


/VIREN A THAKUR/Primary Examiner, Art Unit 1792